PROSPECTUS MAY 1, 2009 MFS REGATTA GOLD Sun Life Assurance Company of Canada (U.S.) and Sun Life of Canada (U.S.) Variable Account F offer the flexible payment deferred annuity contracts and certificates described in this Prospectus to groups and individuals. You may choose among a number of variable investment options and fixed interest options. The variable options are Sub-Accounts in the Variable Account. Each Sub-Account invests in one of the following investment options of the MFS® Variable Insurance Trust II (the “Trust”): Large-Cap Equity Funds Specialty/Sector Funds MFS® Capital Appreciation Portfolio – I Class MFS® Technology Portfolio – I Class MFS® Core Equity Portfolio – I Class MFS® Utilities Portfolio – I Class MFS® Growth Portfolio – I Class Asset Allocation Funds MFS® Massachusetts Investors Growth Stock MFS® Total Return Portfolio – I Class Portfolio – I Class Global Asset Allocation Funds MFS® Blended Research Core Equity Portfolio – I Class MFS® Global Total Return Portfolio – I Class MFS® Global Research Portfolio – I Class 1 Money Market Funds MFS® Value Portfolio – I Class MFS® Money Market Portfolio – I Class Mid-Cap Equity Funds Intermediate-Term Bond Funds MFS® Mid Cap Growth Portfolio – I Class MFS® Bond Portfolio – I Class Small-Cap Equity Funds MFS® Government Securities Portfolio – I Class MFS® New Discovery Portfolio – I Class Multi-Sector Bond Funds International/Global Equity Funds MFS® Strategic Income Portfolio – I Class MFS® Global Growth Portfolio – I Class High Yield Bond Funds MFS® Research International Portfolio – I Class MFS® High Yield Portfolio – I Class MFS® International Growth Portfolio – I Class World Bond Funds Emerging Markets Equity Funds MFS® Global Governments Portfolio – I Class MFS® Emerging Markets Equity Portfolio – I Class 1 Formerly MFS® Research Portfolio. Massachusetts Financial Services Company serves as investment adviser to all of the Funds in the MFS® Variable Insurance Trust II. The fixed account options are available for specified time periods, called Guarantee Periods, and pay interest at a guaranteed rate for each period. Please read this Prospectus and the Trust prospectus carefully before investing and keep them for future reference. They contain important information about the Contracts and the Trust. We have filed a Statement of Additional Information dated May 1, 2009 (the “SAI”) with the Securities and Exchange Commission (the “SEC”), which is incorporated by reference in this Prospectus. The table of contents for the SAI is on page 43 of this Prospectus. You may obtain a copy without charge by writing to us at the address shown below (which we sometimes refer to as our “Annuity Mailing Address”) or by telephoning (800) 752-7215. In addition, you can inspect and copy all of our filings at the SEC's public reference facilities at: 100 F Street, N.E., Washington, D.C. 20549-0102, telephone (202) 551-8090. The SEC will provide copies by mail for a fee. The SEC also maintains a website (http:// www.sec.gov) that contains the SAI, material incorporated by reference, and other information regarding companies that file with the SEC. The Contracts are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other agency. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Any reference in this Prospectus to receipt by us means receipt at the following address: Sun Life Assurance Company of Canada (U.S.), P.O. Box 9133, Wellesley Hills, Massachusetts 02481. TABLE OF CONTENTS SPECIAL TERMS[INSERT PAGE NUMBER] PRODUCT HIGHLIGHTS[INSERT PAGE NUMBER] FEES AND EXPENSES[INSERT PAGE NUMBER] EXAMPLE[INSERT PAGE NUMBER] CONDENSED FINANCIAL INFORMATION[INSERT PAGE NUMBER] THE ANNUITY CONTRACT[INSERT PAGE NUMBER] COMMUNICATING TO US ABOUT YOUR CONTRACT[INSERT PAGE NUMBER] SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)[INSERT PAGE NUMBER] THE VARIABLE ACCOUNT[INSERT PAGE NUMBER] VARIABLE ACCOUNT OPTIONS:THE MFS® VARIABLE INSURANCE TRUST II[INSERT PAGE NUMBER] THE FIXED ACCOUNT[INSERT PAGE NUMBER] THE FIXED ACCOUNT OPTIONS:THE GUARANTEE PERIODS[INSERT PAGE NUMBER] THE ACCUMULATION PHASE[INSERT PAGE NUMBER] Issuing Your Contract[INSERT PAGE NUMBER] Amount and Frequency of Purchase Payments[INSERT PAGE NUMBER] Allocation of Net Purchase Payments[INSERT PAGE NUMBER] Your Account[INSERT PAGE NUMBER] Your Account Value[INSERT PAGE NUMBER] Variable Account Value[INSERT PAGE NUMBER] Fixed Account Value[INSERT PAGE NUMBER] Transfer Privilege[INSERT PAGE NUMBER] Waivers; Reduced Charges; Credits; Bonus Guaranteed Interest Rates[INSERT PAGE NUMBER] Other Programs[INSERT PAGE NUMBER] WITHDRAWALS, WITHDRAWAL CHARGE AND MARKET VALUE ADJUSTMENT[INSERT PAGE NUMBER] Cash Withdrawals[INSERT PAGE NUMBER] Withdrawal Charge[INSERT PAGE NUMBER] Alternate Withdrawal Charge[INSERT PAGE NUMBER] Types of Withdrawals Not Subject to Withdrawal Charge[INSERT PAGE NUMBER] Market Value Adjustment[INSERT PAGE NUMBER] CONTRACT CHARGES[INSERT PAGE NUMBER] Account Fee[INSERT PAGE NUMBER] Administrative Expense Charge[INSERT PAGE NUMBER] Mortality and Expense Risk Charge[INSERT PAGE NUMBER] Premium Taxes[INSERT PAGE NUMBER] Fund Expenses[INSERT PAGE NUMBER] Modification in the Case of Group Contracts[INSERT PAGE NUMBER] DEATH BENEFIT[INSERT PAGE NUMBER] Amount of Death Benefit[INSERT PAGE NUMBER] Spousal Continuance[INSERT PAGE NUMBER] Method of Paying Death Benefit[INSERT PAGE NUMBER] Selection and Change of Beneficiary[INSERT PAGE NUMBER] Payment of Death Benefit[INSERT PAGE NUMBER] Due Proof of Death[INSERT PAGE NUMBER] THE INCOME PHASE - ANNUITY PROVISIONS[INSERT PAGE NUMBER] Selection of the Annuitant or Co-Annuitant[INSERT PAGE NUMBER] Selection of the Annuity Commencement Date[INSERT PAGE NUMBER] Annuity Options[INSERT PAGE NUMBER] Selection of Annuity Option[INSERT PAGE NUMBER] Amount of Annuity Payments[INSERT PAGE NUMBER] Exchange of Variable Annuity Units[INSERT PAGE NUMBER] Account Fee[INSERT PAGE NUMBER] Annuity Payment Rates[INSERT PAGE NUMBER] Annuity Options as Method of Payment for Death Benefit[INSERT PAGE NUMBER] OTHER CONTRACT PROVISIONS[INSERT PAGE NUMBER] Exercise of Contract Rights[INSERT PAGE NUMBER] Change of Ownership[INSERT PAGE NUMBER] Death of Participant[INSERT PAGE NUMBER] Voting of Fund Shares[INSERT PAGE NUMBER] Reports to Owners[INSERT PAGE NUMBER] Substitution of Securities[INSERT PAGE NUMBER] Change in Operation of Variable Account[INSERT PAGE NUMBER] Splitting Units[INSERT PAGE NUMBER] Modification[INSERT PAGE NUMBER] Limitation or Discontinuance of New Participants[INSERT PAGE NUMBER] Reservation of Rights[INSERT PAGE NUMBER] Right to Return[INSERT PAGE NUMBER] TAX CONSIDERATIONS[INSERT PAGE NUMBER] U.S.
